PER CURIAM
On December 2, 2016, relators Bertram Turner and Regulatory Licensing & Compliance, LLC filed a petition for writ of mandamus in this Court. See Tex. Gov't Code Ann. § 22.221 (West 2004) ; see also Tex. R. App. P. 52. In the petition, relators ask this Court to compel the Honorable Alexandra Smoots-Hogan, presiding judge of the 164th District Court of Harris County, to set aside her November 16, 2016 order denying their motion to disqualify counsel for real parties in interest.
Relators have not shown that they are entitled to mandamus relief. Accordingly, we deny relators' petition for writ of mandamus.